MORRISON, Presiding Judge.
The offense is carrying a pistol; the punishment, a fine of $150.00.
Officer Linney of the Houston police testified that shortly after midnight on the night in question he came upon an automobile parked out in the street some twelve feet from the curb, that appellant was seated in the driver’s seat with his head leaning on the back of the seat, that he spoke to the appellant and when he received no coherent reply he ordered appellant out of his automobile and found a fully loaded pistol in his coat pocket.
Appellant, testifying in his own behalf, stated that he had closed the grill where he was working and was en route to another establishment when his motor died. He stated that his boss had told him to take the pistol and the day’s receipts with him when he left the grill.
The trial court, who heard the case without the intervention of a jury, accepted the state’s version of the occurrence, and we find the evidence sufficient to support his judgment.
No brief has been filed. By bill of exception, appellant objects to the fruits of the search of his person. Appellant was clearly violating the law, as he was blocking a moving lane of traffic twelve feet from the curb, and the search was authorized by our holding in Soileau v. State, 156 Texas Cr. Rep. 544, 244 S.W. 2d 224.
Finding no reversible error, the judgment of the trial court is affirmed.